Case 2:18-cv-00454-DBH Document 103 Filed 12/16/20 Page 1 of 4        PageID #: 3365




                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 INDIRA YERRAMSETTY,                        )
                                            )
                          PLAINTIFF         )
                                            )
 V.                                         )     CIVIL NO. 2:18-CV-454-DBH
                                            )
 DUNKIN’ DONUTS NORTHEAST,                  )
 INC.,                                      )
                                            )
                          DEFENDANT         )


            DECISION AND ORDER ON PLAINTIFF’S MOTION FOR
                     PARTIAL SUMMARY JUDGMENT


       This is a lawsuit for damages arising out of a tractor-trailer/car collision

on the Maine Turnpike. I apply Maine law. The defendant was responsible for

operation of the tractor-trailer; the plaintiff operated the car. I previously denied

the defendant’s motion for summary judgment based on the statute of limitations

because I found a genuine dispute as to the material fact whether the plaintiff

was “mentally ill” at the time the cause of action accrued, a circumstance that

would toll the statute. Decision & Order on Def.’s Mot. for Summ. J. (ECF No.

91).   Now the plaintiff has moved for partial summary judgment on liability

arguing that on the undisputed facts the defendant must be liable. Pl.’s Mot. for

Summ. J. on Liability (ECF No. 93). I DENY the motion.

       First, I am doubtful of the defendant’s argument that partial summary

judgment is impossible because the statute of limitations issue is still open. See

Def.’s Obj. at 3-4 (ECF No. 98). Under Fed. R. Civ. P. 56, partial summary
Case 2:18-cv-00454-DBH Document 103 Filed 12/16/20 Page 2 of 4        PageID #: 3366




judgment may be granted to resolve a claim or defense, or part of a claim or

defense. See Fed. R. Civ. P. 56(a), (g). Thus, it should be possible to determine

that a defendant is liable unless it succeeds on its statute of limitations defense.

      But the plaintiff cannot succeed on her argument for liability based on her

statement of undisputed material facts here.         The plaintiff’s statement of

undisputed facts shows that the plaintiff was travelling on the Maine Turnpike

at a specified date and time; that traffic conditions were very light; that she was

driving within the speed limit in the right-hand lane; that the defendant’s tractor-

trailer hit the rear of her car with consequent injury and damages; and that her

car was totaled and the tractor’s radiator was damaged. The plaintiff did not see

the defendant’s vehicle before the collision, and neither party has presented a

deposition or affidavit of the tractor-trailer’s driver (he no longer works for the

defendant).

      Essentially the plaintiff would have me rule as a matter of law that an

unexplained rear-end collision automatically results in liability for the operator

of the vehicle following. She argues first that 29-A M.R.S.A. § 2118(2)(B) applies,

which provides that in the case of a reportable accident (this accident was

reportable) resulting in property damage, if “the person was engaged in the

operation of a motor vehicle while distracted,” then he has committed “the traffic

infraction of failure to maintain control of a motor vehicle.” But there is no

evidence on this motion that the tractor-trailer’s driver was distracted.       The

plaintiff also refers to section 2066(1) which provides: “An operator of a vehicle

may not follow another vehicle more closely than is reasonable and prudent,


                                                                                  2
Case 2:18-cv-00454-DBH Document 103 Filed 12/16/20 Page 3 of 4                PageID #: 3367




having due regard for the speed of the vehicles, the traffic and the condition of

the way.” She says that given her evidence that she was operating within the

speed limit, was struck from behind, and the resulting property damage to the

tractor, “the inescapable inference is that [the tractor-trailer driver] was driving

considerably faster than the plaintiff.” Pl.’s Mot. at 9. That inference1 and its

vagueness are too little to support summary judgment on liability.

       In Sheltra v. Rochefort, 667 A.2d 868 (Me. 1995), Maine’s Law Court

disapproved the following ruling that a Maine trial court made: “The striking of

the rear of the plaintiff’s automobile by the defendant is unexplained. There was

no evidence of any action by the plaintiff which contributed in any way to the

collision.   The failure of the defendant to avoid colliding with the plaintiff’s

automobile was negligence as a matter of law.” Id. at 870. The Law Court held

instead: “This analysis inappropriately shifted the burden of proof to [the

defendant]. The burden of proof in a negligence action is on the plaintiff. The

plaintiff must establish that the defendant had a duty to conform to a standard

of care and that the breach of that duty proximately caused an injury to the

plaintiff.” Id.2 The same analysis applies here. The unexplained collision does

not entitle the plaintiff to summary judgment on liability.



1 I note that inferences are generally for the factfinder, not for a moving party on summary
judgment.
2 See also Lewis v. Knowlton, 1997 ME 12, ¶¶ 9-10, 688 A.2d 912 (citations omitted):

        The [trial] court ruled that defendant was negligent as a matter of law because he
        was “inattentive,” violating the rule of the road that “a driver has a duty to see
        that which is ‘open and apparent’ to a prudent person.” The cited rule, however,
        is a rule of ordinary care: “failing to see what, in the exercise of ordinary care, he
        should have seen,” may constitute negligence as a matter of law. It is not a rule
        of automatic liability or negligence per se. The burden remains with plaintiff to


                                                                                            3
Case 2:18-cv-00454-DBH Document 103 Filed 12/16/20 Page 4 of 4                     PageID #: 3368




       The plaintiff’s motion for partial summary judgment is DENIED.3

       SO ORDERED.

       DATED THIS 16TH DAY OF DECEMBER, 2020

                                                     /S/D. BROCK HORNBY
                                                     D. BROCK HORNBY
                                                     UNITED STATES DISTRICT JUDGE




        prove that defendant was not exercising ordinary care when he failed to see, or to
        respond in time to, that which was open and apparent.
        Whether a defendant has exercised due care is ordinarily a question of fact for the
        jury. On this record, the jury could rationally be unpersuaded by a preponderance
        of the evidence that defendant failed to exercise ordinary care. The court erred in
        ruling that defendant was negligent as a matter of law.
3 As the plaintiff requests, I do not consider the statement in the medical record from Clifton Pain

& Rehab Center, LLC, page 22.

                                                                                                  4
